In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, dated November 1, 196.1 and entered November 16, 1961, which failed to sustain the writ “ on the legal grounds requested ” and set the matter down for a hearing “ to determine whether the petitioner is presently competent to face trial.” Appeal dismissed. An intermediate order in a habeas corpus proceeding is not appealable (Civ. Prac. Act, § 1274; People ex rel. Duryee v. Duryee, 188 N. Y. 440; People ex rel. Wysocki v. Webster, 268 App. Div. 811; Matter of Schwartz v. Zimmerman, 275 App. Div. 852; People ex rel. Behar v. Behar, 8 A D 2d 958). Ughetta, Acting P. J., Kleinfeld, Rabin and Hopkins, JJ., concur; Brennan, J., not voting.